Case 4:20-cv-05640-YGR Document 87-2 Filed 09/18/20 Page 1 of 2




                      Exhibit B
                Case 4:20-cv-05640-YGR Document 87-2 Filed 09/18/20 Page 2 of 2


                                                                              Alec Shobin <REDACTED @epicgames.com>



Epic Games SiwA Migration
Alec Shobin REDACTED @epicgames.com>                                         Tue, Sep 1, 2020 at 10:36 AM
To: Mark Grimm <REDACTED @apple.com>, Robert Partington REDACTED @apple.com>
Cc: Jamal Fanaian <REDACTED @epicgames.com>, Graham Logan <REDACTED @epicgames.com>, Andrew Grant
<REDACTED @epicgames.com>

 Hi Mark and Robert,

 Following up on this. Can you confirm receipt and provide guidance on next steps?

 Thank you,

 -Alec

 On Fri, Aug 28, 2020 at 10:58 PM Alec Shobin <REDACTED @epicgames.com> wrote:
  Hey Mark,

   We’d like to immediately migrate our existing Sign in with Apple from the terminated Epic Games Inc. account ‘84 and
   to a different, new account specifically for this purpose (or provide other guidance to us). Please advise on next steps
   to do so without breaking the process for users.

   Thanks,

   Alec

   --
   Alec Shobin
   Publishing, Mobile | Epic Games


 --
 Alec Shobin
 Publishing, Mobile | Epic Games
